
	

115 HR 1645 RH: Fostering Innovation Act of 2017
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 315
		115th CONGRESS1st Session
		H. R. 1645
		[Report No. 115–425]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2017
			Ms. Sinema (for herself and Mr. Hollingsworth) introduced the following bill; which was referred to the Committee on Financial Services
		
		November 28, 2017Additional sponsors: Mr. Hultgren, Mr. Gottheimer, Mrs. Wagner, Mr. Pittenger, Mr. Luetkemeyer, Mr. Delaney, Mr. Massie, Mr. Ross, Mr. Emmer, Mr. Hill, Mr. MacArthur, Mr. Foster, Mr. Stivers, and Mr. Messer
			November 28, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Sarbanes-Oxley Act of 2002 to provide a temporary exemption for low-revenue issuers
			 from certain auditor attestation requirements.
	
	
 1.Short titleThis Act may be cited as the Fostering Innovation Act of 2017. 2.Temporary exemption for low-revenue issuersSection 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
			
				(d)Temporary exemption for low-Revenue issuers
 (1)Low-revenue exemptionSubsection (b) shall not apply with respect to an audit report prepared for an issuer that— (A)ceased to be an emerging growth company on the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933;
 (B)had average annual gross revenues of less than $50,000,000 as of its most recently completed fiscal year; and
 (C)is not a large accelerated filer. (2)Expiration of temporary exemptionAn issuer ceases to be eligible for the exemption described under paragraph (1) at the earliest of—
 (A)the last day of the fiscal year of the issuer following the tenth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933;
 (B)the last day of the fiscal year of the issuer during which the average annual gross revenues of the issuer exceed $50,000,000; or
 (C)the date on which the issuer becomes a large accelerated filer. (3)DefinitionsFor purposes of this subsection:
 (A)Average annual gross revenuesThe term average annual gross revenues means the total gross revenues of an issuer over its most recently completed three fiscal years divided by three.
 (B)Emerging growth companyThe term emerging growth company has the meaning given such term under section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c).
 (C)Large accelerated filerThe term large accelerated filer has the meaning given that term under section 240.12b–2 of title 17, Code of Federal Regulations, or any successor thereto..
		
	
		November 28, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
